      Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION



LITTLE ROCK SCHOOL DISTRICT, et al.                                                   Plaintiffs



               v.                             Case No:        4:82-cv-00866-DPM



PULASKI COUNTY SPECIAL SCHOOL DISTRICT, et al.                                        Defendants

EMILY McCLENDON, TAMARA EACKLES, VALERIE
STALLINGS, TIFFANY ELLIS, and LINDA MORGAN                                            Intervenors


                        MOVANT-INTERVENOR'S MEMORANDUM
                            IN SUPPORT OF HER REPLY

       The parties to the above-captioned matter object to Movant's ("Dr. Warren's") request to

intervene for several asserted reasons including timeliness of the motion, absence of the requisite

interest, and the lack of standing. Each of these objections and others will be addressed in turn.

Because standing is a jurisdictional issue affecting this Court's power to hear her claims, Dr.

Warren commences her Reply with standing.

       A.      STANDING

       Justiciability is a condition precedent to the exercise of a Federal Court's Article III

power to hear and adjudicate cases and controversies. National Parks Conservation Ass'n v.

EPA, 759 F.3d 969, 974 (8th Cir 2014) (risk of direct financial harm establishes injury in fact).

Cottrell v. Laboratories, 874 F.3d 154 (3rd Cir. 2017) (economic and financial waste from the

size of eye therapy drops a basis for Article III standing) (citing Supreme Court authority

recognizing financial or economic interests as legally protected interests for purposes of the


                                                 1
      Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 2 of 17



standing doctrine). Justiciability doctrines, the what, the when, and the who of Federal Court

litigation, are foundational considerations of a Federal Court's subject-matter jurisdiction. Russell

W. Galloway, Basic Justiciability Analysis, 30 Santa Clara L. Rev. 912 (1990); see also Cottrell at 162.

Richard D. Freer and Edward H. Cooper, 13B Fed. Prac. & Proc. Juris. (Wright & Miller) ("Fed.

Prac. & Proc.") § 3531.15 (3d ed. April 2020). Standing is the "who" of Federal Court litigation,

"who" may invoke the Article III power of a Federal Court to determine the merits of its claim.

Standing jurisprudence extends beyond the Article III justification to include prudential

limitations or self-restraints on a court's role in resolving disputes.

        The Supreme Court has criticized this extension and described it as contradictory to the

federal courts' unflagging obligation to decide cases within its jurisdiction. Lexmark Int'l, Inc. v.

Static Control Components, Inc., 572 U.S. 118, 126, 134 S. Ct. 1377, 1386, 188 L. Ed. 2d 392

(2014) (addressing plaintiff's standing based on claims for sales losses and injury to its

commercial reputation under Lanham Act) (emphasis added); 13B Fed. Prac. & Proc. Juris. §

3531 (3d ed. April 2020), 33 Fed. Prac. & Proc. Judicial Review § 8331 (2d ed. April 2020).

Furthermore, the Supreme Court defined the scope of prudential limitations as (1) the general

prohibition on a litigant's raising another person's legal rights, inapplicable here; (2) the rule

barring adjudication of generalized grievances more appropriately addressed in the representative

branches, inapplicable here; and (3) the requirement that a plaintiff's complaint falls within the

zone of interests protected by the statutory law invoked, inapplicable here. Lexmark Int'l, at

126. As demonstrated below, Dr. Warren has standing pursuant to Article III standards; she is

not foreclosed because of prudential considerations from this litigation.

                1.      Dr. Warren did not waive the right to establish standing.




                                                   2
      Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 3 of 17



        Dr. Warren did not expressly assert standing in her motion to intervene. That omission is

not a waiver of the right to establish standing or a bar to demonstrating standing. Because

standing and other justiciability doctrines are jurisdictional, a litigant's failure to raise or

establish standing does not constitute a waiver and any court, including the Supreme Court, may

raise the issue sua sponte, on appeal. Wittman v. Personhuballah, 136 S. Ct. 1732, 195 L.Ed.2d

37 (2016); U.S. v. Hays, 515 U.S. 737, 115 S. Ct. 2431 (1995) ("[W]e are required to address

standing even if the courts below have not passed on it, and even if the parties fail to raise the

issue."); Friends of Boundary Waters Wilderness v. Thomas, 53 F.3d 881 (8th Cir. 1995)(the

district court erred in concluding that the party's entering into a settlement waived objections to

standing); Goos v. I.C.C., 911 F.2d 1283 (8th Cir. 1990)(standing raised for the first time on

appeal and must be considered); 13B Fed. Prac. & Proc. Juris. § 3531.15 (3d ed. April 2020),

Fed. R. Civ. Pro. 12(h)(1). If an independent basis for standing is required for her intervention,

Dr. Warren is free to demonstrate it.

                2.      An Intervenor of right need only establish standing if she seeks additional
                        relief beyond that requested by another party.

        When Dr. Warren filed her motion to intervene, Dr. Warren did not assert her standing to

intervene. Given the well-recognized general rule reflected in existing case authority involving

multiple plaintiffs or intervenors or parties, Dr. Warren reasoned that standing was not an issue

for this thirty-eight-year-old litigation with numerous litigants and intervenors. To avoid delay,

Dr. Warren did not allege her standing or that standing was unnecessary for her.

        The question set for trial July 14, 2020, is PCSSD's Notice Concerning Unitary Status.

PCSSD asserts its good faith and substantial performance of Plan 2000. (See Doc. 5533.)

Intervenors argue PCSSD has not produced evidence of effective good faith compliance with

Plan 2000. (See Doc. 5543, at 12.) The relief sought by PCSSD is this Court's determination of



                                                    3
      Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 4 of 17



its substantial performance of its duties under Plan 2000. The Intervenors seek a determination

of PCSSD's noncompliance with Plan 2000, remedies for Plan 2000 inequities, and continued

supervision by this Court. Thus, there are three issues before this Court: 1) has PCSSD

substantially performed its obligations under Plan 2000, 2) if not, why not, and 3) should

remedial relief be granted.

       As a corporate body, PCSSD's performance must occur through its cabinet members,

administrative personnel, and employees. In her motion to intervene, Dr. Warren asks this Court

to determine and declare that she and other innocent cabinet members and administrative

personnel substantially performed their duties under Plan 2000. Dr. Warren is not seeking relief

that is additional to or different from that being sought by the parties. Rather, Dr. Warren is

asking the Court to declare the findings it must make to reach its conclusion that PCSSD has or

has not substantially performed its duties under Plan 2000. Dr. Warren seeks to protect herself

and other innocent nonparty cabinet members and administrative employees from a judgment or

consent decree that fails to reflect their good faith performance, as distinguished from the

misappropriation or misapplication of State funds by wrongdoers. The omission of findings

regarding her good faith substantial performance and that of other innocent, cabinet members,

and administrators creates an imminent risk of reputational injury for her, other cabinet

members, and administrative personnel. In its Notice Concerning Unitary Status, PCSSD

suggests that there are facts unknown to the Court that PCSSD will disclose. (Doc 5533 at 8).

Are these facts that expose wrongdoers' conduct that constitute bad faith performance of

PCSSD's obligation under Plan 2000? If so, Dr. Warren is only asking that any judgment or

consent decree reflect her good faith performance and that of other innocent cabinet members

and administrative employees. Dr. Warren is not seeking additional relief and, therefore, need




                                                 4
       Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 5 of 17



not establish standing in her own right as long as a litigant has standing. "At least one plaintiff

must have standing to seek each form of relief requested . . . . For all relief sought, there must be

a litigant with standing, whether that litigant joins the lawsuit as a plaintiff, a coplaintiff [sic], or

an intervenor of right." Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645, 198 L.Ed.2d 64

(2017)(an intervenor of right must demonstrate Article III standing when it seeks additional

relief beyond that requested by the plaintiff)(emphasis added);1 National Wildlife Federation v.

Agricultural Stabilization and Conservation Service, 955 F.2d 1199 (8th Cir. 1992) (where one

plaintiff establishes standing to sue, the standing of other plaintiffs is immaterial); 13A Fed.

Prac. & Proc. Juris. § 3531 (3d ed. April 2020). Although PCSSD is the captioned defendant,

both PCSSD and the Intervenors are seeking relief in the trial set for July 14, 2020. Dr. Warren

does not question the standing of either to invoke the power of this Court to address the merits of

their claims; therefore, Dr. Warren's standing is "immaterial." National Wildlife Federation,

supra.

                  3.       Dr. Warren meets the requirements for Article III standing in her own
                           right.

         "Current decisions express the Article III requirements by demanding a 'personal stake'

that will make the plaintiff an effective litigant." 13A Fed. Prac. & Proc. Juris. § 3531, text and

notes nn.12.50-14 (3d ed. April 2020). This "personal stake" is established by demonstrating (1)

an "injury in fact" that is (a) concrete and particularized and (b) actual or imminent, not

conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of the




1
 Movant notes that both PCSSD and Intervenors failed to include a but see citation to Town of Chester, supra., for
the Court's reflection as mandated by Ark. R. of Prof. Conduct 3.3(a)(2). "A lawyer shall not knowingly: (2) fail to
disclose to the tribunal legal authority in the controlling jurisdiction known to the lawyer to be directly adverse to
the position of the client and not disclosed by opposing counsel."


                                                          5
      Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 6 of 17



defendant; and (3) it is likely, that the injury will be redressed by a favorable decision. 13A Fed.

Prac. & Proc. Juris. § 3531, text and notes nn.64-66 (3d ed. April 2020).

                       a.      Dr. Warren has an injury in fact that is concrete, particularized, and
                               imminent.

       The actual injury must be an "injury in fact," or "direct," or "distinct and palpable" or "the

impairment of a legal right." An actual or threatened injury to reputation is distinct and palpable.

Shukh v. Seagate Technology LLC., 803 F.3d 659 (Fed. Cir. 2015), cert. denied, 136 S. Ct. 2512

(2016) (holding that a concrete and particularized reputational injury provides a basis for Article

III standing); National Collegiate Athletic Ass'n v. Governor of New Jersey, 730 F.3d 208, 220-

224 (3rd Cir. 2013) (the gambling activity sanctioned by the proposed New Jersey law threatens

to cause the Leagues reputational harm amongst their fans and the public); and Foretich v. U.S.,

351 F.3d 1198, 1209-1216 (D.C. Cir. 2003) (reputational injury from an unexpired and

unretracted governmental action as a basis for Article III standing). Dr. Warren's injury is the

threatened impairment of her reputation as an educational professional, the impairment of current

and future employability as an educational professional, and impairment of her ability to

prosecute her employment discrimination claims.

       Dr. Warren has a prime interest and personal stake in the assessment of PCSSD's

performance of its obligations under Plan 2000 not only as a cabinet member but also as an

educational professional with an impeccable record of district-level supervision throughout the

State of Arkansas. A finding in a judgment or consent decree that PCSSD misappropriated or

misapplied State funds or willfully disregarding this Court's prior order without distinguishing

the source of the wrongful conduct from that of the good faith efforts of innocent cabinet

members and administrators is a concrete and particularized harm to Dr. Warren's reputational

interests and those of other current and former cabinet members and administrators. An adverse



                                                 6
      Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 7 of 17



impact on reputation produces both pecuniary and economic consequences, both substantive

bases for Article III standing. Vermont Agency of Nat. Resources v. United States, 529 U.S. 765,

772-77, 120 S. Ct. 1858, 146 L.Ed.2d 836 (2000) (the economic interest of an assignee enforcing

its assignor's claim held the basis for standing); National Parks Conservation Ass'n v. EPA, 759

F.3d 969, 975 (8th Cir 2014) (risk of direct financial harm establishes injury in fact).

       For Dr. Warren, the allegations by PCSSD in her employment discrimination suit

regarding her role in the Mills High School inequities may not be subject to litigation because of

the effect of the principles of collateral estoppel on a judgment or consent decree by this Court,

foreclosing a right of recovery there. The Intervenors belatedly asserted that no evidence exists

that Dr. Warren's conduct impacted the size and quality of Mills High School. (Doc. 5606 at 13)

However, prior allegations stated in a deposition may be asserted in other cases. Fed. R. of Civ.

Pro. 32 and Ark. R. of Civ. Pro. 32. Dr. Warren's injury is concrete, particularized, and

imminent or threatened.

                       b.      The injury is fairly traceable to the challenged action of the
                               defendant.

       Second, a causal link must exist between the injury in fact and the conduct of the

defendant. The injury must be "fairly traceable to the defendant's conduct." National Parks

Conservation Ass'n v. EPA, 759 F.3d 969 (8th Cir 2014). "Causation is no more than a conduit

from the choice of remedy to the derivative definition of injury." 13A Fed. Prac. & Proc. Juris. §

3531.5 (3d ed. April 2020). Is there a bridge between Dr. Warren's imminent reputational injury

and the acts or inaction of PCSSD? Yes! Is there a conduit from Dr. Warren's choice of remedy

and her imminent reputational injury? Yes! Dr. Warren's threatened reputational injury is a

byproduct of PCSSD's failure to disclose to this Court the source of its wrongdoing in the

performance of its obligations under Plan 2000. Dr. Warren's choice of remedy is a declaration



                                                  7
      Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 8 of 17



that she and other innocent cabinet members and administrators in the district leadership team

substantially performed their duties in good faith. Is there a bridge between this choice of

remedy and the threatened reputational injury? Yes! The exercise of this Court's remedial

powers in granting the requested redress eliminates the threatened injury. A declaration of good

faith performance of Dr. Warren and other members the district's leadership team will negate the

potential reputational injury and address the baseless allegations asserted in her employment

discrimination suit.

       PCSSD might argue that a third party's action was the initial cause or a necessary element

of any threatened reputational injury. The defendant raised a similar argument in National

Collegiate Athletic Ass'n, supra. The court rejected the contention recognizing the defendant as

an "indirect" cause of the injury in fact. In National Collegiate Athletic Ass'n, a conglomerate of

professional and collegiate sports leagues ("Leagues") sued the State of New Jersey to halt the

State's proposed plan to legalize betting on sporting activities. New Jersey argued the Leagues

lacked standing. The Leagues asserted a threaten reputational injury would result from increased

betting on their events and from the increased incentives to rig games. New Jersey responded

that activity by third parties, gamblers and players, was necessary before the alleged injury in

fact would occur. Therefore, its legislation of a legalized betting statute was not the cause of the

purported injury. Rejecting the contention, the Third Circuit held: "That a third party's action

may be necessary to complete the complained-of harm does not negate the existence of an injury

in fact from the Sports Wagering Law or negate causation and redressability." National

Collegiate Athletic Ass'n, supra, at 222. Likewise, the mere fact that a third party's conduct

produced or initiated the circumstances that motivated PCSSD's inaction or nondisclosure does




                                                  8
      Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 9 of 17



not negate the reputational injury, the injury in fact, from PCSSD's handling of those

circumstances. Here, the causal link is direct rather than indirect.

                        c.      A favorable decision must redress the injury.

        Having established an injury in fact traceable to the defendant's actions, the question of

the court's ability to redress the harm remains. The court's decision must redress the injury,

provide remedial benefit. If not, the plaintiff or intervenor lacks standing. National Parks

Conservation Ass'n v. EPA, 759 F.3d 969, 975 (8th Cir 2014). Dr. Warren's threatened

reputational injury is redressable by this Court's decision. Dr. Warren seeks a declaration of her

good faith performance of her obligations under Plan 2000; if proven, that declaration eliminates

any risk of reputational injury. This Court can provide a remedial benefit. Therefore, Dr.

Warren has Article III standing to intervene.

        4.      No Prudential Limitations Bar Dr. Warren's Intervention

        The Supreme Court defined the scope of prudential limitations as (1) the general

prohibition on a litigant's raising another person's legal rights, inapplicable here; (2) the rule

barring adjudication of generalized grievances more appropriately addressed in the representative

branches, inapplicable here; and (3) the requirement that a plaintiff's complaint falls within the

zone of interests protected by the law invoked, inapplicable here. PCSSD's inaction and

nondisclosure may adversely impacted others. Dr. Warren is raising and protecting her legal

right to be free of reputational injury. Dr. Warren's threatened reputational injury is not a

generalized grievance applicable to the public that can be addressed by the representative

branches. This Court's remedial power is needed to prevent harm to Dr. Warren's concrete,

particularized, threatened reputational injury at risk in this litigation.




                                                   9
     Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 10 of 17



       Finally, the third prudential limitation on standing facilitates the goals Congress sought to

protect with its enactment. Is the plaintiff who invokes a statutory or constitutional protection

within the zone of interests the statutory or constitutional enactment were drawn to protect? 13A

Fed. Prac. & Proc. Juris. § 3531.7 (3d ed. April 2020). The matter before this Court on July 14,

2020, is a question of contractual performance rather than a statutory or constitutional protection.

Therefore, this prudential limitation is likewise inapplicable to Dr. Warren's motion to intervene.

Dr. Warren's standing, whether inherent because of the standing of the parties, sub juice, or

pursuant to Article III, has been demonstrated. Dr. Warren's motion to intervene should be

granted.

       B.      TIMELINESS

       The Intervenors vehemently assert that Dr. Warren's motion to intervene is untimely.

(Doc 5606, at 6-8) The Intervenors suggest that Dr. Warren waited two years before seeking to

intervene. This argument misses the mark. Intervention, as permitted by Fed. R. Civ. Pro.

24(a)(2) requires the convergence of four factors: (1) timeliness, (2) an interest relating to the

transaction that is the subject of the action, (3) disposing of the action may impair or impede

movant's ability to protect its interest, and (4) movant's interest are not adequately protected by

existing parties. Until all four factors meet or coalesce, a motion to intervene is premature. The

Intervenors urge that Dr. Warren's right to intervene arose when the inequities in the Mills High

School construction were first revealed. Although Dr. Warren's employee-interest existed in

September of 2017, she was not "so situated" in September of 2017 that disposing of this action

would impair or impede her ability to protect her interest. Indeed, on April 8, 2020, Dr. Warren

noticed that her interest in the transaction of this case might be impaired, and her rights in her

employment discrimination case hindered.




                                                 10
     Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 11 of 17



       Furthermore, "The question for determining the timeliness of the motion to intervene is

whether existing parties may be prejudiced by the delay in moving to intervene, not whether the

intervention itself will cause the nature, duration, or disposition of the lawsuit to change." U.S.

v. Union Elec. Co., 64 F.3d 1152, 1162 (8th Cir. 1995). The Intervenors stress that Dr. Warren's

intervention will prejudice the existing parties because they only have three weeks to try this

case. "If Dr. Warren were allowed to intervene in this matter with her attorney participating, this

would cause prejudice to the parties, because this case is being tried under a tight schedule

already." (Doc. 5606, at 8) The Intervenors fail to demonstrate the reason an additional attorney

creates prejudice for the other parties. Is Dr. Warren's attorney inefficient; is there a need for

numerous additional witnesses? How does the additional attorney's presence create prejudice?

The Intervenors fail to provide that answer. As demonstrated in her Memorandum in Support of

her motion, Dr. Warren's motion to intervene is timely. She will not rehash that demonstration

here. (See Doc. 5601, at 2-5.)

       C.      Dr. Warren has a direct, recognized, substantial, and legally protectable interest in
               this case.

       PCSSD and Intervenors argue that Dr. Warren's employee-interest is a financial or

economic one and, thereby, fails to satisfy the required protectable interest. Their analyses are

imprecise. No blanket prohibition exists for an economic interest that is direct, recognized,

substantial, and legally protectable. Indeed, the nature of the protectable interest in several of the

cases cited by both parties is economic or financial one. Their authority support Dr. Warren's

point: U.S. v. Metropolitan St. Louis Sewer Dist., 569 F.3d 829 (8th Cir. 2009) (intervenor's

asserted financial interest was not bound up with the subject matter of the litigation and was not

legally protectable); Medical Liability Mut. v. Alan Curtis LLC, 485 F.3d 1006 (8th Cir. 2007)

(intervention denied: movant did not have a beneficial, financial, interest in the insurance



                                                 11
      Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 12 of 17



policies that were the subject of litigation; movant's interest was in the funds subsequently

available if the insurer was liable under its policies--the interest here was in the outcome of the

case not the subject of the case); U.S. v. Union Elec. Co., 64 F.3d 1152 (8th Cir. 1995) (financial

interest--under CERCLA the non-settling potentially responsible parties' right to contribution or

reimbursement for cleanup costs for hazardous substances); Curry v. Regents of University of

Minnesota, 167 F.3d 420 (8th Cir. 1999) (distinguishing an economic interest that was not a

legally protectable interest).

         Dr. Warren's employee-interest is an interest in the subject of the July 14, 2020, trial, the

substantial performance of PCSSD's obligations under Plan 2000. The issue of her performance

of her duties as a cabinet member were again restated in the Intervenor's Response. The

Intervenors state there is "no evidence that Dr. Warren's conduct that had any negative effect on

the size and quality of the New Mills High School at any point." Yet, they continue to suggest

that she failed to monitor the construction. (Doc. 5606, at 13) Dr. Warren's performance of her

duties is a legally protectable interest under general principles of contract law, the law governing

PCSSD's performance of its Plan 2000.2 Her employee-interest is not a contingent right, and

relates directly to the transaction, Plan 2000.

         D.       Disposing of this matter "may" impair or impede Dr. Warren's ability to protect
                  her interest.




2
  PCSSD asserts that the Eighth Circuit has not recognized an "employee interest." (Doc. 5607 at 1). But see
Tiffany Fine Arts, Inc. v. United States, 469 U.S. 310, 315, 105 S. Ct. 725, 727, 83 L. Ed. 2d 678 (1985) (employee's
interest in employer's records sought in response to IRS subpoena for investigating employee's tax liability was not
legally protectible, in that case, and affirmed the denial of the employee's motions for intervention); Jenkins v.
Macy, 357 F.2d 62 (8th Cir. 1966)(The Supreme Court has indicated that due process should be utilized to protect a
public employee's interest in his employment).




                                                         12
      Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 13 of 17



           PCSSD in its Response argues that Dr. Warren's concern regarding the effects of a

judgment or consent decree in this case on her employment discrimination case is without

support. (Doc. 5607 at 5). PCSSD failed to include in its analysis the precedential value of

Coates v. Kelley, 957 F.Supp. 1080, 1086 (E.D. Ark 1997). There, this Court determined that the

Eighth Circuit Court would embrace the application of collateral estoppel from a consent decree

based on a finding of the consent of the parties to preclude further litigation. Consent may be

found in the express terms of the decree or settlement agreement or the record in the case.

Furthermore, those issues reasonably foreseeable at the time of the agreement is made may also

be precluded. Coates v. Kelley, at 1085. PCSSD also failed to discuss the inherent limitation in

its cited authority, U.S. V. Brekke, 97, F.3d 1043, 1049 (8th Cir. 1996). "The United States Court

of Appeals for the Eighth Circuit affirmed this position in U.S. v. Brekke, wherein it held that,

'the issue-preclusive effect of a prior civil action […] ordinarily does not arise from a consent

judgment; it is appropriate only if it is clearly shown that the parties intended to foreclose a

particular issue in future litigation.' 97 F.3d 1043, 1049 (8th Cir. 1996)" (emphasis added).

"Ordinarily" means "usually" or "most of the time." It does not mean "always" or "on every

occasion." PCSSD's argument is nothing more than a "slight of hand" seeking to mislead this

Honorable Court. Coates v. Kelley, from this Court, must be dealt with forthrightly! In her

motion to intervene and supporting memorandum, Dr. Warren demonstrated the risks she faces if

a judgment or consent decree in this case is interpreted to foreclose further litigation (Doc. 5601

at 6-7).

           E.     LACK OF ADEQUATE REPRESENTATION.

           They restate that Dr. Warren did not monitor the construction; suggesting that she

breached her duty of performance. (Doc. 5606 at 13) The Intervenors do not tell us what they




                                                   13
     Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 14 of 17



expected or required. Did they expect her to measure the square footage of the foundation or

determine the width of hallways and classrooms as construction progressed? With these

allegations, Dr. Warren cannot expect her employer's adversary to protect her interests. The

Intervenors want to demonstrate that PCSSD inequitably constructed Mills High School; a

conclusion that is patent. The Intervenors do not care who or why the construction was

inequitable. Dr. Warren's interests must be adequately protected. Once she received notice as

Interim Superintendent of the inequities in executing the Mills High School project, Dr. Warren

directed immediate modifications and enhancements of the faulty execution.

       On the other hand, PCSSD has not disclosed how or who or why the construction was

inequitably executed. Are those the unknown facts that will be disclosed? Who is PCSSD's

intended scapegoat? PCSSD's failure to construct Mills High School and Robinson Middle

School in an equitable fashion has been established before this Court. (Court Expert's Report,

doc. 5343.) Given the patent discriminatory results in the construction of Mills High and

Robinson Middle facilities, counsel for PCSSD in advocating for PCSSD may enter into

settlements and consent decrees rather than litigate the quality of PCSSD's performance. While

conserving PCSSD's resources, this approach may fail to protect nonparty-employee interests,

such as defending the quality of their performance as it relates to this Action (Action #1).

       Counsel for PCSSD have no duty to defend Dr. Warren or the actions of those cabinet

members and administrative personnel who are not parties to this action. Any allegation or

suggested nonperformance asserted against cabinet members and administrative employees --

who did not engage in discriminatory conduct, who had no knowledge of the misappropriation or

misapplication of State funds in the construction -- that go unanswered becomes a weapon not




                                                14
     Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 15 of 17



only against Dr. Warren in her employment discrimination action (Action #2) but also a weapon

against her employment rights and those of other innocent cabinet members and administrators.

The existing parties cannot adequately protect Dr. Warren's employee-interest. Her motion to

intervene must be granted.

       F.       Permissive Intervention

       In her motion to intervene, Dr. Warren argued, alternatively, for permissive intervention

into this action. She demonstrated that her motion to intervene was timely (Doc. 5601 ¶ 1(a)-(c),

pp. 2-5); she asserted a claim or defense that shares with this action a common question of law or

fact. That common question of law or fact is her good faith substantial performance of her

responsibilities under Plan 2000. Dr. Warren demonstrated the absence of delay (Doc. 5601, ¶

1(a), pp. 3-4) and the absence of prejudice from her intervention (Doc. 5601, ¶ 1(c), pp. 4-5).

She established that her interest and those of other cabinet members and administrators are not

adequately represented (Doc 5601, ¶ 4, pp. 7-8).

       Finally, she asserted that the policy goals of judicial economy and conservation of

judicial resources are advanced by litigating in one lawsuit, this action, the issue the performance

of innocent, faithful, responsible, and hardworking cabinet members and administrators.

Denying intervention may result in multiple lawsuits by those who have no voice in this lawsuit.

Dr. Warren implores the exercise of this Court's discretion in granting, alternatively, permissive

intervention.

       For the foregoing reasons and those stated in her motion to intervene and memorandum

in support, Dr. Warren respectfully request to intervene in this action.

                               Respectfully submitted this 2nd day of June 2020,

                                              Sarah Howard Jenkins
                                              Arkansas Bar #97046



                                                 15
     Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 16 of 17



                                              Attorney for Movant/Intervenor
                                              SARAH HOWARD JENKINS, PLLC
                                              P.O. Box 242694
                                              Little Rock, Arkansas 72223
                                              Phone: (501) 406-0905
                                              sarah@shjenkinslaw.com (email)




                                 CERTIFICATE OF SERVICE

        I, Sarah Howard Jenkins, hereby certify that on this 2nd day of June, I electronically filed
the foregoing with the Clerk of Court using the CM/ECF system, which sends notification of
such filing to any CM/ECF participants including:


Amanda G. Orcutt                                      Scott Richardson
Devin R. Bates                                        McDaniel Richardson & Calhoun
MITCHELL, WILLIAMS, SELIG                             1020 W. Fourth Street Suite 410
425 West Capitol Avenue, Suite 1900                   Little Rock, Arkansas 72201
Little Rock, Arkansas 72201                           ATTORNEYS FOR JACKSONVILLE/
                                                      NORTH PULASKI SCHOOL DISTRICT
Jay Bequette
Cody Kees
BEQUETTE, BILLINGSLEY & KEES, P.A.
425 West Capitol Avenue, Suite 3200
Little Rock, AR 72201-3469
Email: jbequette@bbpalaw.com
Email: ckees@bbpalaw.com
ATTORNEYS FOR PCSSD

Austin Porter Jr., No. 86145                                 Robert Pressman
PORTER LAW FIRM                                              Attorney at Law


                                                16
     Case 4:82-cv-00866-DPM Document 5623-1 Filed 06/02/20 Page 17 of 17



323 Center Street, Suite 1035                   22 Locust Avenue
Little Rock, Arkansas 72201                     Lexington, Massachusetts
Telephone: 501-244-8200                         Email:pressmanrp@gabriel.com
Facsimile: 501-372-5567
Email: Aporte5640@aol.com

Shawn G. Childs
Lawrence A. Walker
JOHN W. WALKER, P.A.
1723 S. Broadway
Little Rock, Arkansas 72206
501-374-3758
Fax: 501-374-4187
Email: tonywalkeratty@gmail.com
ATTORNEYS FOR INTERVENORS

                                          Sarah Howard Jenkins
                                          Sarah Howard Jenkins




                                     17
